DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections/Examiner Comment
Newly added claim 21 still appears as a part of claim 20.  However, as applicant has clarified in the submitted comments that this is in fact a separate claim and the proper fees have been paid for this added claim, an action on the merits can be filed.  Please correct this issue in any subsequent filings.
Response to Arguments
Applicant argues that the amendments overcome the rejection under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant argues that Chung fails to teach a conveyance system separate from the substrate handler and that none of the cited art remedies this deficiency.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2008/0273072) in light of Hirahara et al. (US 2009/0004368).
Claims 1, 8 and 16-17:  Chung teaches a process of forming a material layer on an OLED (Abst.; ¶ 0002), comprising the steps of: loading a substrate into a printing zone 110 using a robotic arm (i.e. claimed substrate handler) (¶ 0031); printing an organic ink on the substrate while in the printing zone (¶ 0032); transferring the substrate from the printing zone to a buffer chamber 150 having the robotic arm therein (i.e. claimed transfer module and claimed holding zone) (¶¶ 0034-0036); transferring the substrate to a drying chamber (i.e. claimed treatment zone) (¶¶ 0037-0038); drying the substrate to form a film layer on the substrate (¶¶ 0037-0038); and removing the substrate from the drying chamber (¶ 0049).  
Chung fails to teach that the transferring from the printing zone to the treatment zone is performed by a conveyance system separate from the robotic arm.  Hirahara teaches a process of moving a substrate through various zones, such as a printing and curing zone (Abst.), and explains that different mechanisms can be used to move a substrate from one zone to another, such as a conveyor belt or a robotic arm (¶ 0032).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a different means of transferring the substrate, such as a conveyor belt, in the process of Chung with the predictable expectation of success.
Claim 14:  Chung teaches that the organic film is formed over at least a portion of a transistor (and therefore encapsulates at least the covered portion) (¶ 0033).
Claim 18: Chung teaches that the substrate moves in a u-shape between the printing zone 110, holding zone 150 and drying zone 160b (see, e.g., Fig. 2).
Claims 2, 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Hirahara in light of Mainberger et al. (US 2002/0071745).
Claims 2, 3 and 5:  Chung teaches that the substrate mover is a robotic arm, but fails to provide any details about the arm.  Mainberger teaches a robotic arm for moving substrates between zones (Abst.) and explains that the arm has an articulated grasping end equipped with a vacuum suction device (Abst.; Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a robotic arm with an articulated grasping end having a vacuum suction device as the substrate moving robotic arm in Chung with the predictable expectation of success.
Claim 11:  Chung teaches that the substrate is moved to the transfer module after drying, but fails to disclose that a separate robot arm is used to move it again.  Mainberger teaches that it is suitable to use two robotic arms to move substrates between zones (Abst.).  Additionally, the duplication of parts is considered prima facie obvious.  MPEP § 2144.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a second robotic arm to move the dried substrate in Chung with the predictable expectation of success.
Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Hirahara in light of Somekh et al. (US 2010/0201749).
Claims 4, 12 and 13:  Chung teaches that a robotic arm is one suitable means for moving the substrate between zones (¶ 0036), but fails to teach use of a gas cushion.  Somekh teaches a coating process comprising moving the substrate between zones and explains that another suitable means for moving the substrate between zones is via a gas cushion that supports the substrate and moves it along a track (¶ 0031-0032).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a gas cushion as the transport means in place of a robotic arm in the process of Chung with the predictable expectation of success.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Hirahara in light of Chen (US 2012/0326139).
Claims 6 and 7:  Chung teaches that the coated substrate can be transferred to additionally process chambers (¶ 0049), but fails to expressly teach coating a second organic ink over the first.  Like Chung, Chen teaches a process of forming an OLED (Abst.) and explains that the process involves depositing and drying multiple organic layers on one another to form the device (¶ 0056).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed additional deposition and baking/drying steps in the process of Chung in order to have successfully formed the OLED. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Hirahara in light of Hayashi (US 2003/0175414).
Claims 9 and 10:  Chung fails to teach controlling the environment of the chambers.  Hayashi teaches a process of forming an OLED (Abst.) and explains that chambers should be controlled to have a desired temperature and to limit the concentration of reactive species to less than 10 ppm in order to improve the yield of the OLED (¶¶ 0045-0051).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have controlled the temperature and reactive species concentration in the process of Chung in order to have improved the yield of the formed OLEDs.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Hirahara in light of Lee et al (US 2013/0284354).
Claim 15:  Chung does not discuss the use of UV radiation, but also does not limit the type of organic layer formed for the OLED.  Lee teaches a process of forming an OLED (Abst.) and explains that some of the layers formed benefit from UV curing during the drying step (¶ 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included UV treatment during the treatment step of Chung depending on what type of organic layer for the OLED was being formed with the predictable expectation of success.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Hirahara in light of Takanabe et al. (US 5,388,944).
Claim 19:  Chung teaches that the drying chambers are designed to accommodate a plurality of substrates, but fails to teach a stacked arrangement within the buffer chamber.  Takanabe teaches a process of handling a plurality of substrates wherein the wafers are stacked in a holding chamber that is moved up and down to align with other processing chambers (3:16-21), explaining that such a configuration allows for the reduction in undesired reactions with the outside environment (2:19-29).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided for multiple substrates in a stacked manner in the holding chamber of Chung in order to have reduced undesired reactions with the outside environment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Perlov et al. (US 5,951,770).
Claim 20:  Chung teaches that the drying chambers are designed to accommodate a plurality of substrates, but fails to teach a rotatable platform.  Perlov teaches a process of handling a plurality of substrates and explains that a turntable is used which accommodates the substrates and rotates to deliver the substrate to the desired location (4:19-30), explaining that this improves the throughput of the system (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a turntable in the holding chamber of Chung in order to have improved the throughput of the system with the predictable expectation of success.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in light of Mainberger and Somekh for the same reasons given above with respect to claims 1, 11 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712